DECISION
PER CURIAM:
T1 G.W.M. (Grandfather) seeks to appeal the trial court's order denying his petition to adopt J.M.L. This is before the court on its own motion for summary disposition based on lack of jurisdiction due to an untimely filed notice of appeal.
T2 Generally, a notice of appeal must be filed within thirty days of the order or judgment appealed. See Utah R.App. P. 4(a). The timely filing of a notice of appeal is jurisdictional. See Serrato v. Utah Transit Auth., 2000 UT App 299, ¶ 7, 13 P.3d 616. If an appeal is not timely filed, this court lacks jurisdiction and must dismiss it. See Bradbury v. Valencia, 2000 UT 50, ¶ 8, 5 P.3d 649.
13 The trial court entered its order on June 21, 2011. Grandfather filed his notice of appeal on August 22, 2011, more than thirty days after the entry of the order. Accordingly, the notice of appeal was untimely filed,1 and this court lacks jurisdiction over the appeal. See id.
'I 4 Dismissed.

. Grandfather filed a motion for an extension of time to file his notice of appeal under rule 4(e) of the Utah Rules of Appellate Procedure. The trial court denied the motion. Accordingly, the notice of appeal was untimely.